PER CURIAM.
Counsel having conceded during oral argument that in the event Case No. 63-601 American Universal Ins. Co. v. Ogden, 163 So.2d 346, resulted in an affirmance of the trial court’s judgment, the issues presented by this appeal would be moot.
This appeal is from a final summary judgment finding no coverage under an insurance policy issued by the appellee. The opinion in Case No. 63-601, released this *344date, having resulted in an affirmance of the final judgment in favor of the appellees under review in that action, the question as to the propriety of the summary judgment in this action is now moot.
The appellants have also questioned the correctness of the cost judgment entered by the trial court. Reviewing this action in accordance with the principles announced in Spencer v. Florida-Georgia Tractor Company, Fla.App.1959, 114 So.2d 466; Butler v. Borowsky, Fla.App. 1960, 120 So.2d 656; Reynolds v. Aument, Fla.App.1962, 137 So. 2d 832, we find no abuse of discretion on the part of the trial judge in this particular. Therefore, in accordance with the views expressed above, the summary final judgment is hereby affirmed.
Affirmed.